This matter is before the court on petitioner's "verified complaint for a writ of mandamus."  Petitioner seeks an order from this court compelling Judge Robert Christiansen of the Lucas County Common Pleas Court to rule on his pending motion for transcripts filed on March 31, 1997.
The record shows that in December 1993, a jury found petitioner guilty of attempted murder with a firearm specification and murder with a firearm specification. On April 6, 1994, petitioner's petition for postconviction relief was denied by the trial court. On December 16, 1994, petitioner's convictions were reversed in part and affirmed in part. The trial court resentenced petitioner in accordance with this court's judgment entry on May 15, 1995. On July 24, 1995, petitioner motioned the trial court for copies of his transcripts. His motion was denied on August 11, 1995. On May 17, 1996, petitioner once again sought copies of his transcripts from the trial court. The trial court again denied his motion for transcripts.
The subject of this petition for mandamus is appellant's third motion for transcripts. This petition contains no praecipe. Accordingly, this petition is ordered dismissed. Court costs assessed to petitioner. It is so ordered.
Peter M. Handwork, P.J.
George M. Glasser, J.
Melvin L. Resnick, J.
CONCUR.